Citation Nr: 0213409	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  97-24 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for varicose veins in the left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had active service from March 1986 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection and assigned an 
initial noncompensable rating for varicose veins of the left 
leg, effective March 4, 1996.  Jurisdiction over the 
veteran's claims file has since been transferred to the 
Baltimore, Maryland, RO.

The veteran perfected appeals with respect to the initial 
percentage rating assigned to varicose veins of the left leg.  
During the pendency of the appeal the RO granted an increase, 
first to 10 percent and then to 20 percent; the 20 percent 
rating assignment was made effective back to the effective 
date of service connection, March 4, 1996.  Although that 
increase represented a grant of benefits, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has indicated her intent to continue to her appeal 
with respect to this matter.  Here the Board notes that in 
March 1998, the veteran withdrew her request for a personal 
hearing in connection with her appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704(e) (2001).

The Board further notes that the veteran appealed the RO's 
May 1996 denial of service connection for mitral valve 
prolapse, sinusitis, rhinitis and hay fever.  In a decision 
dated in September 1987, the RO granted service connection 
for seasonal rhinitis and assigned a noncompensable rating 
effective back to March 4, 1996.  That rating decision 
represented a full grant of the benefit sought, i.e. service 
connection.  The veteran thereafter expressed disagreement 
with the "down-stream" issue of the disability evaluation 
assigned.  The RO issued a statement of the case on that 
matter in June 1999 and informed the veteran of the 
requirement that she submit a substantive appeal in response 
to the statement of the case if she desired appellate review 
with respect to this evaluation issue.  Thereafter, the issue 
was not addressed in any written communication received from 
the veteran or her representative.  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.  Also, in a rating 
decision dated in June 1999, the RO granted service 
connection for mitral valve prolapse and sinusitis, a 
complete grant of those benefits sought on appeal.  
Accordingly, the only issue currently on appeal is 
entitlement to a higher initial evaluation for varicose veins 
in the left leg.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran has not experienced pain or cramping in the 
left leg productive of severe impairment; nor has she 
evidenced persistent edema, stasis pigmentation, eczema or 
ulceration due to her left leg varicosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 
7120 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that in rating actions, a statement of the 
case and supplemental statements of the case the veteran has 
been notified of the law and regulations governing the 
evaluation of varicose veins, to include the 1998 amendments 
to the relevant rating criteria.  She has also been advised 
as to the evidence considered by the RO and the reasons for 
its determination.  In addition, the RO has afforded the 
veteran appropriate examinations, to include an examination 
in September 1998.  Moreover, by letter dated in June 2002, 
the RO advised the veteran as to the provisions of the VCAA, 
to include notifying her of the evidence that would be 
probative of her claim and the division of responsibilities 
between a claimant and VA in obtaining such evidence.  
Neither the veteran nor her appointed representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  For 
the above reasons, the Board finds that the facts pertinent 
to this claim have been properly developed and no further 
action is required to comply with the VCAA or the 
implementing regulations.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Where, as in this case, a veteran 
has timely appealed the rating initially assigned for a 
disability, VA must consider whether the claimant is entitled 
to a "staged" rating to compensate for times since filing 
the claim when the disability may have been more severe than 
at other times during the course of the appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).

The regulations pertaining to rating varicose veins were 
revised during the course of the veteran's appeal.

Effective prior to January 12, 1998, Diagnostic Code 7120 
provides for a 10 percent rating for unilateral varicose 
veins that are moderate, with varicosities of superficial 
veins below the knee, with symptoms of pain or cramping on 
exertion.  A 20 percent rating is warranted for unilateral 
varicose veins that are moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from one-to-two 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, and no involvement of the deep circulation.  Where 
severe, a 40 percent rating is warranted.  Where unilateral 
varicose veins are pronounced, with secondary involvement of 
the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, a 
50 percent rating is warranted.  

The current Schedule provides compensable ratings for 
varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, (10 percent); for 
persistent edema incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema (20 percent); for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration (40 percent); for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration (60 percent); or for massive, board-like edema 
with constant pain at rest (100 percent).  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran reported for a VA examination in April 1996.  She 
complained of left leg fatigue after driving for several 
hours and reported that elevation of her leg helped to reduce 
the symptoms.  The examiner noted varicosities behind the 
left knee and in the lateral aspect of the left leg.  The 
examiner described such as mildly progressive.

In connection with a hearing before an RO Hearing Officer in 
September 1997, the veteran reported having pain and cramping 
with prolonged sitting, or with exertion due to her varicose 
veins.  She indicated such symptoms were not constant and 
denied current treatment or medication for her varicose 
veins.

The veteran appeared for a VA examination in September 1998.  
The veteran denied any signs, symptoms or diagnosis of venous 
thrombosis or phlebitis.  She reported being sensitive to 
cold, resulting in pains in her legs.  The examiner noted 
some prominent veins beneath the skin of the popliteal fossa 
on the left.  The examiner noted that the enlarged veins 
under the skin on the left would become larger with exercise.  
The examiner identified prominent veins in an area 12 by 
10 centimeters.  When standing, veins were prominent in an 
oval shape, eight centimeters above and 10 centimeters below 
the knee.  The examiner noted no signs of inflammation or 
tenderness and no signs of thrombosis or phlebitis.  The 
examiner indicated that the varicose veins readily collapsed 
upon elevation of the veteran's left lower extremity.  The 
impression was varicose veins of the lesser saphenous vein 
overlying the popliteal fossa on the left.  The examiner 
described such as somewhat symptomatic and noted no arterial 
involvement.

The Board has reviewed the claims files and finds the above-
cited evidence to be the most probative of the veteran's 
claim.  The competent medical evidence of record shows that 
the veteran's varicose veins of the left leg do not meet the 
criteria for an evaluation in excess of 20 percent under the 
regulation in effect prior to January 1998.  Both VA 
examination reports fail to show that the veteran's varicose 
veins are more than moderately severe.  One examiner noted 
such to be mildly progressive and the other noted only that 
varicose veins were somewhat symptomatic.  By her own 
admission, the veteran reports that her symptoms of pain and 
fatigue in the left lower extremity are not constant and 
readily resolve with elevation.  Also, the veteran has denied 
medical intervention such as prescription treatment or 
recommended surgery.  Consistent with her own report, records 
of ongoing, outpatient medical care do not document treatment 
for varicose veins or show any symptoms of varicose veins 
different from those claimed by the veteran, i.e., fatigue, 
cramping and pain.  Such factors do not support the 
conclusion that varicose veins of the left leg are more than 
moderately severe.  

Certainly the competent medical evidence shows no secondary 
involvement of the deep circulation.  Rather, both VA 
examination reports note only superficial enlargement of the 
veins in the left leg, and there is neither evidence nor 
argument of any associated ulceration or pigmentation to 
warrant a rating in excess of 20 percent under the old 
diagnostic criteria.  

With respect to the current criteria, there is no evidence of 
persistent edema, stasis pigmentation, eczema or ulceration.  
In this regard, the Board emphasizes that the recent VA 
examination report notes the absence of any edema and also 
that the veteran has not complained of pigmentation or skin 
changes associated with her veins.  Therefore, the disability 
does not more nearly approximate the current criteria for a 
40 percent evaluation than the current criteria for a 20 
percent evaluation.

In sum, varicose veins of the left leg are manifested by no 
more than intermittent complaints of pain and fatigue, which 
resolve with elevation.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West Supp. 2002).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), however, the Board finds no basis to apply an 
alternate diagnostic code or otherwise to assign a higher 
disability evaluation under the Schedule.  

Additionally, the Board does not find that referral of the 
case to the Director of the VA Compensation and Pension 
Service for consideration of an extra-schedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2001) is in order.  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  The veteran has not 
indicated that she misses time from work due to her left leg 
varicose veins.  She has denied treatment or surgery, and she 
has not alleged the existence of unusual manifestations of 
the disability.  In sum there is no indication in the record 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for varicose veins in the left leg is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

